                      EXHIBIT O




Case 1:21-mc-00006-UA-LPA Document 4-15 Filed 02/05/21 Page 1 of 5
                                                               202




Case 1:21-mc-00006-UA-LPA Document 4-15 Filed 02/05/21 Page 2 of 5
                                                               203




Case 1:21-mc-00006-UA-LPA Document 4-15 Filed 02/05/21 Page 3 of 5
                                                               204




Case 1:21-mc-00006-UA-LPA Document 4-15 Filed 02/05/21 Page 4 of 5
                                                               205




Case 1:21-mc-00006-UA-LPA Document 4-15 Filed 02/05/21 Page 5 of 5
